Case 1:11-cv-00098-RC-KFG Document 42 Filed 09/21/20 Page 1 of 3 PageID #: 96




                             **NOT FOR PRINTED PUBLICATION**



                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

ERIC WATKINS                                     §

VS.                                              §     CIVIL ACTION NO. 1:11-CV-98

LIEUTENANT MARTINEZ, ET AL.                      §

             ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND ACCEPTING
              THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Eric Watkins, a former prisoner, proceeding pro se, filed this civil rights action

pursuant to Bivens v. Six Unknown Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971),

against Lieutenant Martinez, Correctional Officer K. Hinson, Correctional Officer Bijou, and the

Federal Bureau of Prisons.

       The Court ordered that this matter be referred to the Honorable Keith F. Giblin, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of

this Court. The Magistrate Judge recommends dismissing the action pursuant to 28 U.S.C.

§ 1915(e).

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings. Plaintiff filed objections to the

Magistrate Judge’s Report and Recommendation.
Case 1:11-cv-00098-RC-KFG Document 42 Filed 09/21/20 Page 2 of 3 PageID #: 97




                            **NOT FOR PRINTED PUBLICATION**

       The Court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the Court concludes the

objections are without merit.

       The statute of limitations for a Bivens action filed in Texas is two years from the date the

cause of action accrued. Pena v. United States, 157 F.3d 984, 987 (5th Cir. 1998). Plaintiff filed

this action on February 24, 2011, alleging that the defendants used excessive force against him on

October 15, 2008. Because this action was filed more than two years after plaintiff’s cause of action

accrued, the Magistrate Judge recommended dismissing the action as frivolous pursuant to 28 U.S.C.

§ 1915(e). See Gartrell v. Gaylor, 981 F.2d 254, 256 (5th Cir. 1993) (holding that a civil action is

properly dismissed as frivolous if it is clear from the face of the complaint that the claims are barred

by the statute of limitations, the action is properly dismissed as frivolous).

       In his objections, plaintiff contends that the statute of limitations did not begin to run until

he completed the exhaustion process on March 16, 2009. Plaintiff correctly states that prison

inmates are required to exhaust available administrative remedies before filing a lawsuit in federal

court. 42 U.S.C. § 1997e(a). Due to the exhaustion requirement, the limitations period is tolled

while an inmate exhausts administrative remedies. Harris v. Hegmann, 198 F. 3d 153, 158 (5th Cir.

1999). However, because plaintiff was released from prison before he filed this action, neither the

exhaustion requirement, nor the tolling provided for in Harris, apply to his case. Watkins v. Three

Admin. Rem. Coordinators, Civil Action No. 1:11-CV-553 (E.D. Tex. Aug. 9, 2019); Watkins v.

Gentry, Civil Action No. 1:11-CV-377 (E.D. Tex. Mar. 2, 2018). Therefore, the Magistrate Judge




                                                   2
Case 1:11-cv-00098-RC-KFG Document 42 Filed 09/21/20 Page 3 of 3 PageID #: 98




                            **NOT FOR PRINTED PUBLICATION**

correctly concluded that this action is barred by the statute of limitations and is subject to dismissal

under § 1915(e).

                                               ORDER

        Accordingly, plaintiff’s objections (docket entry #23) are OVERRULED. The findings of

fact and conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate

Judge (docket entry #21) is ACCEPTED. A final judgment will be entered in this case in

accordance with the Magistrate Judge’s recommendation.
                   So ORDERED and SIGNED, Sep 21, 2020.


                                                                      ____________________
                                                                      Ron Clark
                                                                      Senior Judge




                                                   3
